DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 6/11/2021 for the application number 17345288. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 are rejected under 35 USC § 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites series of steps to generate artificial utterance. 
The claim recites generating values, selecting and converting an utterance and mapping with the values, selecting the values based on mapping and generating the artificial utterance. The limitation of generating the artificial utterance, as drafted, is a process that, under its broadest reasonable interpretation, is a mathematical concept of associating values. 
Other than reciting the steps of generating, converting and selecting , in the context of this claim encompasses the mathematical relationship.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical relationships” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites few  additional element –by the data processing system. The process in this step results new utterance by replacing the values  which is not accounts to more than an abstract idea.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generating new utterance accounts to no more than mere instructions to apply the exception using a computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Similar reasoning are applicable to claim 8 and 15
Claims 2, 4-5, 7-9, 11-12, 14-16, 18-19  does not accounts to more than an abstract idea identified above, hence they are rejected under judicial exception of mental process and mathematical relationships. 
Claims 3, 6, 10, 13,17 and 20 does account more than an abstract idea. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li ( An unsupervised learning approach for NER based on online encyclopedia) and further in view of Terry ( US Pub: 20190180196)

Regarding claim 1, Li teaches a method, comprising: generating, by a data processing system, a list of values to cover for an entity ( extracting infobox and categories for all entity Page 6, Under 3. Framework); selecting, by the data processing system, utterances from a set of data ( sentences with dense links)  that have context for the entity ( In order to use sentences with dense links to generate training set, we transform links into NE tags by using the method presented in [16]. Here we call the entity name in texts as mention and the canonical name with description, infobox and categories are called entity. (e.g: For an entity Wiki page (entity) called People’s Republic of China, its mention is China), Under 3. Framework) ; converting, by the data processing system, the utterances into templates, wherein each of the templates comprises a slot for the entity that maps to the list of values (…which could generate a set of sentences from one sentence, by properly replacing each entity mention in the sentence with some other entity mentions of the same entity category, Under 4. Data Augmentation; inherent the sentences must be ) ; ; selecting, by the data processing system, a value from the list of value based on the mapping between the slot within the selected template and the list of values for the entity ( replacing each entity mention in the sentence with some other entity mentions of the same entity category, Under 4. Data Augmentation) ; and generating, by the data processing system, an artificial utterance using the selected template and the selected value, wherein the generating the artificial utterance comprises inserting the selected value into the slot of the selected template ( Fig, 3,4 and 5) 
Li does not explicitly teaches selecting, by the data processing system, a template from the templates 
However Terry teaches the concept of selecting, by the data processing system, a template from the templates ( selecting a template, Para 0088 0132- 0133) 
It would have been obvious having the teachings of Li to further include the concept of Terry before effective filing date so that messages can be customized based on the desired categories or the entity  ( Para 0088, Terry) 
Regarding claim 2, Li as above in claim 1, teaches prior to selecting utterances from the set of data, training, by the data processing system, a model using a set of training data, wherein the set of training data is the set of data or a subset thereof; testing, by the data processing system, the model using a set of testing or validation data; evaluating, by the data processing system, performance of the model based on the testing of the model; and identifying, by the data processing system, the entity based on the evaluating ( verifying the sentences with dense links, Fig 1, Under 2. Related work; Under 5. Enhanced Self training Approach) 

Regarding claim 3, Li modified by Terry as above in claim 1, teaches  further comprising: augmenting, by the data processing system, the set of data or the set of training data with the artificial utterance to generate an augmented set of training data ( generate the sentence by replacing each entity mention in the sentence with some other entity mentions of the same entity category, Under 4, Data Augmentation) ; training, by the data processing system, the model using the augmented set of training data; retesting, by the data processing system, the model using the set of testing or validation data or another set of testing or validation data ( testing and validation, Under 3. Enhanced Self-training Procedure); evaluating, by the data processing system, performance of the model based on the retesting of the model ( evaluation, Under 5.2 Enhanced Self-training) ; determining, by the data processing system, the performance of the model meets a predefined criteria; and in response to the model meeting the predefined criteria, deploying the model as part of a chatbot system ( Enhanced self training, Under 5; deploying the model, Para 0055, Terry) 


Regarding claim 6, Li as above in claim 1, teaches , further comprising augmenting, by the data processing system, the set of data or a set of training data with the artificial utterance to generate an augmented set of training data for training a model to recognize and classify entities including the entity ( Under 3, Under 5) 
Regarding claim 7, Li as above in claim 1, teaches , wherein the template is selected based on heuristics that include the following conditions: (i) choosing templates with multiple entity classes vs. templates with a single entity class, (ii) variety of templates vs. quality of templates trade off, (iii) categorizing templates according to context, (iv) does a model need a minimum number of occurrences per template / unique context that a user wants to teach the model, or (v) any combination thereof (sentences are selected based on heuristics,  Under 1. Introduction; based on context templates are selected ( based on conversation ), Fig 11) 

Regarding claim 8, arguments analogous to claim 1, are applicable. 
Regarding claim 9, arguments analogous to claim 2, are applicable. 
Regarding claim 10, arguments analogous to claim 3, are applicable. 
Regarding claim 13, arguments analogous to claim 6, are applicable. 
Regarding claim 14, arguments analogous to claim 7, are applicable. 
Regarding claim 15, arguments analogous to claim 1, are applicable. 
Regarding claim 16, arguments analogous to claim 2, are applicable. 
Regarding claim 17, arguments analogous to claim 3, are applicable. 
Regarding claim 20, arguments analogous to claim 6, are applicable. 

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li ( An unsupervised learning approach for NER based on online encyclopedia) and further in view of Terry ( US Pub: 20190180196) and further in view of Craft ( US Pat#11281857) 

Regarding claim 4, Li modified by Terry as above in claim 1, teaches , further comprising: wherein the generating the artificial utterance comprises inserting the slot value into the slot of the selected template ( generating new sentences, Under 4, 5, Li ) 
Li modified by Terry does not explicitly mentions determining, by the data processing system, the slot within the selected template comprises a first element that maps to the list of values and a second element that maps to a function; processing, by the data processing system, the function to generate a function value based on the mapping between the slot within the selected template and the function  ; and combining, by the data processing system, the selected value and the function value to obtain a slot value
However Craft teaches determining, by the data processing system, the slot within the selected template comprises a first element that maps to the list of values and a second element that maps to a function ( col 3, line 5-30) ; processing, by the data processing system, the function to generate a function value based on the mapping between the slot within the selected template and the function ( currency resolver generating decimal and the currency, Fig 9-12) ; and combining, by the data processing system, the selected value and the function value to obtain a slot value (Fig 9-14;  retraining the network, Fig 17-21) 
It would have been obvious having the teachings of Li and Terry to further include the concept of Craft before effective filing date to have the advanced resolution for e.g. for data/time currency etc.  

Regarding claim 5, Li modified by Terry as above in claim 1, teaches  determining, by the data processing system, the selected template maps to a nested set of slot mappings comprising the slot and another slot ; determining, by the data processing system, that the another slot of the nested set of slot mappings maps to another list of values; and selecting, by the data processing system, another value from the another list of values based on the mapping between the another slot within the selected template and the another list of values, wherein the generating the artificial utterance comprises inserting the selected value into the slot of the selected template and inserting the selected another value into the another slot of the selected template (replacing each entity mentions from the selected sentences Under 4.2, Fig 3 and Fig 5; replacing using the selected template, Para 0055)   
Li modified by Terry does not explicitly teaches nested set of slot 
However Craft teaches nest set of slots ( Fig 14) 
It would have been obvious having the teachings of Li and Terry to further include the concept of Craft before effective filing date to have the advanced resolution for e.g. for data/time currency etc.  

Regarding claim 11, arguments analogous to claim 4, are applicable. 
Regarding claim 12, arguments analogous to claim 5, are applicable. 
Regarding claim 18, arguments analogous to claim 4, are applicable. 
Regarding claim 19, arguments analogous to claim 5, are applicable. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674